 Case 2:20-cr-20090-MSN Document 57 Filed 07/02/21 Page 1 of 4                     PageID 179




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )       Criminal No. 20-cr-20090-MSN
                      Plaintiff,             )
                                             )
vs.                                          )
                                             )
SHANE SONDERMAN,                             )
                                             )
                      Defendant.             )




               POSITION OF THE UNITED STATES AS TO SENTENCING




        Comes now the United States Attorney for the Western District of Tennessee, by and

through his duly authorized Assistant, and takes the following position regarding the sentencing in

the instant case.

                                        Recommendation

        In accordance with the plea agreement entered into between the defendant and the United

States, the government will recommend a sentence at the low end of the advisory guideline range,

which the government anticipates will be approximately sixty (60) months. (Record Entry (RE)

55, Presentence Report (PSR), PageID 146, para. 90.)

                                   Acceptance of Responsibility

        The presentence report does not recommend a reduction in offense level pursuant to U.S.

Sentencing Guideline § 3E1.1 for acceptance of responsibility. Id. at para. 47. The government


                                                 1
 Case 2:20-cr-20090-MSN Document 57 Filed 07/02/21 Page 2 of 4                       PageID 180




concurs.

       At the time the defendant entered his plea of guilty, the United States was prepared to

recommend that the defendant receive a two-point reduction in his offense level for acceptance of

responsibility and at sentencing, move for a third one-point deduction in his offense level.

(RE-45, Plea Agreement, PageID 103, para. 9.) However, that position was subject to the

defendant’s continued good behavior and demonstration that he was ready to admit his

wrongdoing and accept the consequences of his actions. Id. Unfortunately, the defendant

decided post-plea to once again conspire with others to harass people online in order to obtain

control of their social media handles—behavior that not only contradicts “acceptance of

responsibility” but also violated the conditions of defendant’s bond.            (RE-13, Amended

Conditions of Release, PageID 40.)        At sentencing, the government will present witness

testimony in support of its position. The testimony should last no longer than 15 to 20 minutes.

                                  Additional Witness Testimony

       At sentencing, the United States anticipates that it will present testimony from two to three

witnesses regarding the events that took place on April 27, 2020 and underlie the charge to which

defendant pled guilty. The factual details are only known to those who suffered as a result of the

events and hearing some of the details will assist this Court in understanding the full ramifications

of the defendant’s actions. The government anticipates the testimony will take approximately 30

to 45 minutes.

                                    Victim Impact Statements

       The government also anticipates that approximately three individuals who suffered the

consequences of defendant’s actions will want to address the Court through victim impact


                                                 2
 Case 2:20-cr-20090-MSN Document 57 Filed 07/02/21 Page 3 of 4                     PageID 181




statements.

                                     Public Accommodation

       The United States anticipates that there may be some public interest in the outcome of the

instant case and that it is possible that members of the public and media may seek to attend the

proceedings. In light of the current COVID-19 restrictions on occupancy in each courtroom, the

government respectfully suggests that preparations be made to accommodate those who may

attend by preparing an overflow location, such as a conference room or other courtroom that is not

in use, in which the proceedings could be simultaneously viewed (but not recorded) via

video-teleconferencing with the supervision of courtroom security.



                                             Respectfully submitted,

                                             JOSEPH C. MURPHY, JR.
                                             Acting United States Attorney


                                     By:      /s/ Debra L. Ireland
                                             Assistant United States Attorney




                                                3
 Case 2:20-cr-20090-MSN Document 57 Filed 07/02/21 Page 4 of 4                     PageID 182




                               CERTIFICATE OF SERVICE


       I, Debra L. Ireland, Assistant United States Attorney, do hereby certify that a copy of the

foregoing Motion was forwarded by electronic means, via the Court=s Electronic Filing System, to

Steffen G. Schreiner, Esq., Attorney for Defendant.



This    2nd       Day of July, 2021.



                                                       /s/ Debra L. Ireland
                                                      Assistant United States Attorney




                                                4
